In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00050-CR



              NOLAN TURNER, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 17F0520-005




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the reporter’s record indicates that it contains “sensitive data” as that

phrase is defined in Rule 9.10 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P.

9.10(a). Sensitive data includes “a birth date, a home address, and the name of any person who

was a minor at the time the offense was committed.” TEX. R. APP. P. 9.10 (a)(3). Volumes two,

three, and five of the reporter’s record contain the names of persons who were minors at the time

the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic

or paper filing with the court, including the contents of any appendices, must not contain

sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

volumes two, three, and five of the reporter’s record contain sensitive data, we order the clerk of

this Court or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

volumes two, three, and five of the reporter’s record.

       IT IS SO ORDERED.



                                                            BY THE COURT



Date: October 22, 2020




                                                 2